Title: Virginia Delegates to Benjamin Harrison, 11 March 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir
In Congress. March 11th. 1783
Yr. Excellency’s Letter of 24th. Feby. is receiv’d & we are sorry that we are not yet enabled by official communications to relieve you from your anxiety on the subject of Peace, whenever they shall arrive, you may be assured that they shall be transmitted to you by express agreably to yr. wish.
We have to remark to your Excellency, that no remittances have been made for sometime [to] the Delegates. it would be superfluous for us to add to yr. Excellency the consequences which arise from the little punctua[lity] we have experienced, in the payment of the appointd [sum?] allowed, besides being exposed to the extortion which is practised here invariably whenever necessity obliges us [to] borrow money, it is not always that money may be had on any terms.
With much respect We have the honor to be Yr. Excellcy’s. mo: obedt. & very hble Servants
John F. MercerTheok. Bland Jr.A. LeeJos. Jones.J. Madison Jr.
